Case 18-12794-KG Doc 129 Filed 12/17/18 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

___ x

In re Chapter 11

CHECK()UT HOLDING CORI’, et al., Case No. 18-12'794 (KG)
Debtors.l (Jointly Administered)

Final Hearing Date:
January 11, 2019 at 9:00 a.m.

Objection Deadline:
.]anuary 4, 2019 at 4:00 p.m.

Re: D.I. 9, 128

 

 

 

------ x
NOTICE OF (A) ENTRY OF “INTERIM ()RDER ESTABLISHING
NOTIFICATION PROCEDURES AND APPROVING RESTRICTIONS
ON (A) CERTAIN TRANSFERS OF INTERESTS IN THE DEBTORS AND
(B) CLAIMS OF CERTAIN WORTHLESS STOCK DEDUCTIONS”
AND (B) SCHEDULING OF A FINAL HEARING THEREON
PLEASE TAKE NOTICE that, on December 12, 2018, Checkout Holding Corp.
and its affiliated debtors in the above~captioned chapter ll cases, as debtors and debtors in
possession (collectively, the “Debtors”) filed the Motion of Debtors Pursuant to 11 U.S.C. §§
105(21) and 362 for Entl'y of Interim and Final Orders Establishing Notif"lcation Provisions
and Approving Restrictions on (A) Certain Transfers of Interests in Debtors and (B)

Claims of Certain Worthless Stock Deductions [D.I. 9] (the “Equity Transfer Restriction

Motion”) With the United States Banl<xuptcy Court for the District of Delaware, 824 North

 

1 The Debtors in these chapter ll cases, along with the last four digits of` each Debtor’s federal
tax identification number, are: Catalina Marketing Corpoi'ation (9007'); Catalina Mai‘keting Procurement,
I_LC (9333); Catalina Mar[<eting Technology Soiutions, lnc. (8'728); Catalina Mai'keting Wo:'ldwide, LLC
(9687); Cellfire lnc. (5599); Checkout Holding Corp. (465]); Modiv l\/ledia, lnc. (3507); PDl\/l Group
Holdings Corporation (9148); PDI\/l l~loldings Col‘poration (5025); PDM lnterrnediate l'Ioldings A
Coi'poration (6409); and PDM Intermediate Holdings B Corporation (327`8). The Debtors’ principal
offices are located at 200 Carillon Parkway, St. Petersburg, FL 337'16.

RLFI 2044]387V.l

Case 18-12794-KG Doc 129 Filed 12/17/18 Page 2 of 3

l\/larl<et Street, 3rd Floor, Wilrnington, Delaware l980l (the “Bankruptey Court”). A copy of
the Equity Transfer Restriction Motion is attached hereto as Exhibit A.

PLEASE TAKE FURTHER NOTICE that, following an initial hearing to
consider the Equity Transfer Restriction Motion, on December 17, 2018, the Bankruptcy Court
entered the Interim Order Establishing Notification Procedures and Approving Restrictions
on (A) Certain Transfers of Interests in the Debtors and (B) Claims of Certain Worthless
Stock Deductions [D.I. 128] (the “Interim Equity Transfer Restriction Order”). A copy of
the Interim Equity Transfer Restriction Order is attached hereto as Exhibit B.

PLEASE TAKE FURTHER NOTICE that a further hearing With respect to the
final relief requested in the Equity Transfer Restriction Motion Will be held on January 11, 2019
starting at 9:0{) a.m. (Eastern Standard Time) before The Honorable Kevin Gross at the
Banl<ruptcy Court, 824 North Marl<et Street, oth Floor, Courtroom 3, Wilrnington, Delaware
19801.

PLEASE TAKE FURTHER NOTICE that objections or responses to the final
relief requested in the Equity Transfer Restrietion Motion, if any, must be made in writing, filed
With the Bankruptcy Court, and served so as to be received by the undersigned proposed co-

counsel to the Debtors on or before January 4, 2019 at 4:00 p.m. (Eastern Standard Time).

[Remai`nder ofpage intentionally left blank.]

RLFl 20441887\'.1

Case 18-12794-KG Doc 129 Filed 12/17/18 Page 3 of 3

PLEASE TAKE FURTHER NOTICE THAT lF NO OBJECTIONS TO THE
EQUITY TRANSFER RESTRICTION MOTION ARE TIMELY FILED, SERVED AND
RECEIVED IN ACCORDANCE WITH THIS NOTICE, THE BANKRUPTCY COURT MAY
GRANT THE FINAL RELIEF REQUESTED lN THE EQUITY TRANSFER RESTRICTION
MOTION WITHOUT FURTHER NOTICE OR HEARING.

Dated: Decernber 17, 2018
Wilmington, Delaware

  

 

  
 

Mark D. Colli
Jason M. Madro
Brett M. Haywoo (No. 6166)

Travis J. Cuorno (No. 6501)

RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square

920 North King Street

Wilrnington, Delaware 19801

Telephone: (302) 651-7700

Facsiniile: (302) 651-7701

-and-

Gary T. Holtzer (adrnitted pro hac vfce)
Ronit J. Berl<ovich (adrnitted pro hac vice)
.Tessica Liou (adrnitted pro hac vice)
Kevin Bostel (admitted pro hac vice)
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue

New York, New York 10153

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

Proposecf Attorneysfor Debfors
and Debtors fn Possession

RLFl 2044]887v.1

